Citation Nr: 1724422	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-24 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial evaluation for schizophrenia (previously rated as major depressive disorder with severe psychotic features) in excess of 50 percent prior to October 22, 2014.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2005 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The Veteran initially requested a personal hearing before the Board at his local VA RO. However, he subsequently withdrew his request for a hearing.


FINDINGS OF FACT

1. Prior to October 22, 2014, the Veteran's schizophrenia (previously evaluated as major depressive disorder with severe psychotic features) resulted in total occupational and social impairment due to persistent delusions or hallucinations (including voices that give commands to the Veteran), history of poor hygiene, and  mild memory loss such as forgetting names, directions, and recent events, among other symptoms.

2. The evidence of record does not show that the Veteran has, at any point either during service or during or near to the appeal period, had a diagnosis of PTSD. 


CONCLUSIONS OF LAW

1. The criteria for a 100 percent rating for schizophrenia (previously claimed as major depressive disorder with severe psychotic features) have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9205 (previously rated under 9434) (2016).

2. The evidence of record does not meet the criteria to establish service connection for PTSD. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). In this case, required notice was provided by letters in February 2012 and August 2014.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran's military personnel records and service treatment records have been obtained and are associated with the file. There are no post-service treatment records associated with the claims file. However, the Veteran was provided with VA examinations in March 2012 and October 2014. The examiners indicated that the Veteran did not have a history of mental health treatment or medication. Consequently, the Board finds that the record does not indicate that there are relevant outstanding post-service treatment records to obtain. With regard to the VA examinations, the Board finds that the VA examinations were thorough and adequate and provide sound bases upon which to base a decision with regard to the Veteran's claims. VA examiners personally interviewed and examined the Veteran, including eliciting a history from him and reviewing the Veteran's service treatment records and claims file.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

2. Increased Rating for Schizophrenia

The March 2012 rating decision of the Jackson, Mississippi RO established service connection for the Veteran's major depressive disorder with severe psychotic features and assigned a 50 percent disability rating. In a subsequent rating decision, the Jackson RO acknowledged the change in the Veteran's diagnosis to schizophrenia and increased the Veteran's disability rating to 100 percent effective October 22, 2014. Therefore, the Veteran is in receipt of the complete benefit sought for his schizophrenia from October 22, 2014. See 38 C.F.R. 4.130, General Rating Formula For Mental Disorders. However, the issue of an increased rating prior to October 22, 2014 remains before the Board. See AB v. Brown, 6 Vet. App. 35 (1993) (stating that claimants are generally assumed to seek the greatest available benefit).

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter. VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

All mental disorders are rated using a General Rating Formula For Mental Disorders found at 38 C.F.R. § 4.130. Under this criteria mental disorders are evaluated as 50 percent disabling when they cause occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where a mental disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the various levels of rating criteria in § 4.130 are non-exhaustive, meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation. Vasquez-Claudio v. Shinskei, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). However, the symptoms listed at the various levels of rating criteria in § 4.130 are deemed by VA to be representative of the corresponding levels of occupational and social deficiency. Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims Lexis 722, at 18-19 (Decided May 19, 2017). Thus, the fact that a claimant has a symptom listed in one evaluation level without an analogue at lower evaluation levels indicates that the presence of that symptom alone may be cause for finding that the claimant's condition meets that particular level of disability. Id. at 19.

Turning to the present case, the Veteran was separated from military service as a result of his diagnosis with an adjustment disorder. The Veteran's military personnel records document records from his bunkmates describing the Veteran engaging in strange and unsanitary behavior, including: urinating all over the shared bathroom; standing over his bunkmates while they slept; speaking to himself regarding unidentified females; locking himself in the shared bathroom for long periods of time; staying up late into the night turning on and off the lights of the bathroom; leaving unclean undergarments hanging in the shared bathroom; and responding with laughter that seemed incongruent with the situation when confronted about these behaviors. The Veteran's behavior was determined to threaten the safe and clean living of his fellow soldiers with whom he shared space.

During the relevant stage of the appeal period, the only medical evidence regarding the Veteran's mental health disorder comes from the March 2012 VA examination. That examination indicated that what had been diagnosed as an adjustment disorder at the time of the Veteran's military separation was more appropriately diagnosed as major depressive disorder with severe psychotic features. The examiner documented that the Veteran lived alone, had few friends, and was unemployed. The Veteran had Global Assessment of Functioning (GAF) score of 55 and suffered from a wide variety of symptoms, including: depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; and persistent delusions or hallucinations. The examiner also indicated that the Veteran had a history of difficulty being in crowds and sleep problems since 2006 when the Veteran "began to hear the voices, giving commands, 'get up' 'run.'" The examiner also documented that the Veteran felt fatigued, withdrawn, a lack of motivation, hopelessness about the future, and had suffered a poor appetite and recent weight loss. The examiner indicated that the Veteran was appropriately groomed and denied suicidal or homicidal ideations.

In statements submitted to VA, the Veteran stated that he was hearing voices and perceiving individuals as speaking to him when they had not spoken at all. He stated that these auditory hallucinations began in the military and continued into his life post service, interfering with activities like shopping and sleeping. He described hearing the voices of "bunnies" telling him to run and jump.

These reports are consistent with the findings of the VA examination in October 2014 which indicated many of the same symptoms including auditory and visual hallucinations and the examiner's perception that the Veteran was responding to internal stimuli throughout the evaluation.

The Veteran's records from his time in service, his own written statements, and the March 2012 VA examination all indicate that the Veteran was suffering from auditory hallucinations. The March 2012 VA examiner indicated that these hallucinations were persistent. Persistent delusions or hallucinations are a symptom that features in the in the criteria for a 100 percent schedular evaluation for mental disorders without an analogue in the lower criteria. Consequently, the Board finds that this symptom is representative of a 100 percent disability rating for a mental health disorder or total social and occupational impairment. Bankhead, at 18-19. The Veteran also had some memory loss for things such as names and directions. The Veteran's grooming was adequate at the time of his examination, but he also has a documented history of unhygienic behavior which correlates with the symptom of intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) that is also a feature of a 100 percent schedular rating. Taken together with his other symptoms, and resolving all reasonable doubt in favor of the Veteran's claim, the Board finds that this evidence meets the criteria for a 100 percent disability rating for the Veteran's schizophrenia disorder prior to October 22, 2014.

3. Service Connection for PTSD

The Board observes that there is reason to believe that the Veteran may not wish to continue the appeal of his PTSD claim. In December 2014, VA received a statement regarding the Veteran's claim indicating that the Veteran wished to withdraw his PTSD claim. However, this document is not clearly a written statement from the Veteran withdrawing his appeal. Consequently, the Board finds that the criteria for a withdrawal are not met, and that it is appropriate to proceed to a resolution of this claim. See C.F.R. § 20.204(b)(1) (2016) (setting forth the requirement that an appeal must be withdrawn on the record at a hearing or in a written document from the veteran or his representative)

Service connection may be established for a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247 (1999).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA regulations provide that service connection for PTSD requires medical evidence of a PTSD diagnosis. 38 C.F.R. § 3.304(f). In this case, neither the Veteran's service treatment records nor the VA examinations conducted in March 2012 and October 2014 indicate that the Veteran has been diagnosed with PTSD. In fact, no diagnosis of PTSD appears in the evidence of record. In the absence of a diagnosis of PTSD, service connection is unavailable. See 38 C.F.R. § 3.304(f); see also, Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine. However, reasonable doubt cannot aid the Veteran where the evidence of record preponderates against a claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

A 100 percent disability rating is granted for the Veteran's service-connected schizophrenia (previously evaluated as major depressive disorder with severe psychotic features) prior to October 22, 2014 subject to the regulations governing the payment of monetary awards.

Service connection for PTSD is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


